Final judgment was rendered in the District Court of Nacogdoches County on October 25, 1927, against Paul Selvey, as principal, and C. C. Peters and W. C. Blackmon, as sureties, on an appearance bond, from which judgment appellants have prosecuted an appeal to this court.
Art. 866, C. C. P., provides as follows:
"In the cases provided for in the two preceding articles, the proceedings shall be regulated by the same rules that govern civil actions where an appeal is taken or a writ of error sued out."
The State's Attorney has filed a motion to dismiss this appeal and it appears that no brief was filed in the trial court, nor is there any waiver of said filing shown to have been made by the attorneys for appellee. Since this appeal is governed by the rules obtaining in civil cases, the motion must be sustained. See authorities cited in Vernon's C. C. P., Vol. 3, pp. 311-312; also Art. 2283, R. C. S. (1925), and Bratton et al. v. State, 4 S.W.2d 562, and authorities there collated.
Under the terms of the statute and the authorities supra, this appeal must be dismissed and it is accordingly so ordered.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.